DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
IN Specification, section [0001] line 2, TBD should be replaced by “11221111”.  
Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9, 13-15 of U.S. Patent No. 11,221,111 in view of Brown (WO 2014/189700). 
Regarding claim 1 of instant application, claim 1 of US patent 11,221,111 recites all the limitations of claim 1, except for a controller configured to control output of LEDs and a sensor configured to provide feedback to the controller regarding conditions adjacent to the luminaire so that luminaire can provide a more intelligent illumination.
However, in the same field of light fixture fitted in a ceiling, Brown discloses Brown discloses a light board mounted on the side of the rail light board supporting a plurality of LEDs (paragraph 34) LEDs are thermally coupled to the rail (frame) and a controller (paragraph 15) and a sensor board mounted on the second side of the rail, the sensor board configured to provide feedback to the luminaire based on conditions adjacent the luminaire (one or more sensors coupled to the processor and configured to detect one or more events or environmental characteristics; see claim 49).
Thus, it would have been obvious to one having ordinary skill to have a controller in the fixture to control light output from LEDs, as well as a sensor configured to provide feedback to the luminaire based on conditions adjacent the luminaire. 
Claim 2 of instant application is anticipated by claim 2 of US 11,221,111.
Claim 3 of instant application is anticipated by claim 3 of US 11,221,111.
Claim 4 of instant application is anticipated by claim 4 of US 11,221,111.
Claim 5 of instant application is anticipated by claim 5 of US 11,221,111.
Claim 6 of instant application is anticipated by claim 6 of US 11,221,111.
Claim 7of instant application is anticipated by claim 7 of US 11,221,111.
Claim 8 of instant application is anticipated by claim 8 of US 11,221,111.
	Claim 9 of instant application is anticipated by claim 9 of US 11,221,111.
	Claim 10 of instant application is anticipated by claim 13 of US 11,221,111.
	Claim 11 of instant application is anticipated by claim 14 of US 11,221,111.
	Claim 12 of instant application is anticipated by claim 15 of US 11,221,111.
	Regarding claim 13, Claim 1 of US 11,221,111 teaches all the limitations of Claim 13, except for the sensor is configured to detect at least one item from the group consisting of ambient light, temperature, occupancy, motion, noise, air quality, and humidity.
However, Brown teaches the use of sensors to detect occupancy or motion adjacent the light fixture, to adjust the luminaire (paragraphs 18-19).
Thus, it would have been obvious to one having ordinary skill in the art before the effective filing date of claimed invention to use such sensors like occupancy, or motion, or thermal sensors to adjust the light.
    Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Karabi Guharay whose telephone number is 571-272-2452. The examiner can normally be reached on Monday-Friday 9:00AM-5:30 PM.
Any attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rajarshi Chakraborty can be reached on 571-272-7242. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent
Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private
PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Karabi Guharay/
Primary Examiner, Art Unit 2875